Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 1 of 11 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF RHODE ISLAND

HELEN SWARTZ, Individually,                       :
                                                  :
                Plaintiff,                        :
                                                  :
vs.                                               :       Case No.:
                                                  :
GRJ MIDDLETOWN LLC,                               :
d/b/a RAMADA MIDDLETOWN,                          :
                                                  :
            Defendant.                            :
_______________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

individuals similarly situated (sometimes referred to as APlaintiff@), hereby sues the Defendant,

GRJ MIDDLETOWN LLC, d/b/a RAMADA MIDDLETOWN (sometimes referred to as

ADefendant@), for Injunctive Relief, and attorney=s fees, litigation expenses, and costs pursuant to

Title III of the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. (AADA@).

        1.      Defendant=s property, THE RAMADA MIDDLETOWN HOTEL, is located at

425 East Main Road, Middletown, RI, in the County of Newport.

        2.      Venue is properly located in the District of Rhode Island because venue lies in the

judicial district of the property situs. The Defendant=s property is located in and does business

within this judicial district.

        3.      Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant=s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See also 28 U.S.C. ' 2201 and '

2202.
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 2 of 11 PageID #: 2




        4.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Ms. Swartz has multiple sclerosis and is

mobility impaired, and uses an electric scooter to ambulate.

                The Plaintiff has enjoyed visiting the Newport Rhode Island area for a variety of

reasons. She has always had an interest in architecture and Newport and its surroundings have an

abundance of beautifully preserved old mansions and historic buildings.

                The Plaintiff and her husband have good friends who live in Newport who they

enjoy visiting. This couple also spends a portion of the year in their condominium building in

Miami Beach.

                One of the Plaintiff’s best friends has several Air B&B properties in the area and

when visiting him, she and her husband experience the particular foods and charms of New

England. The museum at Rhode Island School of Art and Design is another reason that keeps

them returning to the area.

                It is important to note that the Plaintiff has a strong connection to the Northeast.

She was born and raised in New York City and lived for many years in Philadelphia. She also

has friends and family in New York and Philadelphia.

                Helen Swartz was a guest of the subject hotel, and has reservations to return to the

property to avail herself of the goods and services offered to the public at the property, if the

facilities are fully accessible and the barriers to access have been corrected. The Plaintiff has

encountered architectural barriers at the subject property, which have impaired her use of the

facilities and the amenities offered, and have endangered her safety at the facilities and her

ability to access the facilities’ facilities and use the restrooms.

        5.      Defendant owns, leases, leases to, or operates a place of public accommodation as




                                                    2
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 3 of 11 PageID #: 3




defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as THE

RAMADA MIDDLETOWN HOTEL, and is located at 425 East Main Road, Middletown, RI.

       6.      Helen Swartz has a realistic, credible, existing and continuing threat of

discrimination from the Defendant=s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 8 of this Complaint.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Helen Swartz visited THE RAMADA

MIDDLETOWN HOTEL on June 22 through June 23, 2020, and has reservations to return on

March 21 through March 22, 2021, to meet with friends and help them celebrate their

anniversary with their traditional oceanfront late lunch, and also not only to avail herself of the

goods and services available at the property, but to assure herself that this property is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the property without fear of discrimination.

       7.      The Defendant has discriminated against the individual Plaintiff and others

similarly situated by denying them access to, and full and equal enjoyment of, the goods,

services, facilities, privileges, advantages and/or accommodations of the buildings, as prohibited

by 42 U.S.C. ' 12182 et seq.         Furthermore, the Defendant has discriminated against the

individual Plaintiff and others similarly situated by having its ADA accessible guestrooms for

the disabled in a more expensive category than the non-ADA guestrooms.

       8.      The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,




                                                  3
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 4 of 11 PageID #: 4




1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of THE RAMADA MIDDLETOWN HOTEL has

shown that violations exist.    These violations that Ms. Swartz has personally observed or

encountered, and which were confirmed by Plaintiff’s ADA expert, include but are not limited

to:

              a.     The site does not provide a vehicle pull up space. This is in violation of
       section 503 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
       condition made it difficult for the plaintiff to access the facility.

              b.       An accessible route is not provided from the parking access aisles to the
       site. This is in violation of section 502.3 of the 2010 Standards for Accessible Design:
       28 CFR §36.304. This condition made it difficult for the plaintiff to access the facility.

               c.    The accessible parking spaces have changes in level. This is in violation
       of section 502.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
       condition made it difficult for the plaintiff to access the facility.

               d.       There are accessible parking spaces that are missing identification. This
       is in violation of section 502.6 of the 2010 Standards for Accessible Design: 28 CFR
       §36.304. This condition made it difficult for the plaintiff to access the facility.

               e.      There are accessible parking spaces that do not have access aisles that
       adjoin an accessible route. This is in violation of section 502.3 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
       access the facility.

               f.        The accessible parking space access aisle is not at the same level as the
       parking space it serves. This is in violation of section 502.2 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
       access the facility.

               g.    Accessible van parking and signage are not provided. This is in violation
       of section 502.6 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
       condition made it difficult for the plaintiff to access the facility.

              h.     The site does not provide the minimum number of accessible parking
       spaces. This is in violation of section 208.2 of the 2010 Standards for Accessible


                                                4
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 5 of 11 PageID #: 5




      Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
      facility.

              i.     In the accessible guestroom bathroom, which hotel deemed an accessible
      guestroom, appropriate grab bars are not provided by the water closet. This is in
      violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
      §36.304. This condition made it difficult for the plaintiff to access the water closet.


              j.     In the accessible guestroom bathroom, which hotel deemed an accessible
      guestroom, the flush control is on the closed side of the water closet. This is in violation
      of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
      condition made it difficult for the plaintiff to operate the water closet.

              k.      In the accessible guestroom bathroom, which hotel deemed an
      accessible guestroom, the toilet paper dispenser is far from the water closet. This is in
      violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
      §36.304. This condition made it difficult for the plaintiff to access the toilet paper.

             l.       In the accessible guestroom bathroom, which hotel deemed an accessible
      guestroom, the pipe underneath the lavatory is exposed. This is in violation of section
      806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
      made it difficult for the plaintiff to access the lavatory.

              m.     In the accessible guestroom bathroom, which hotel deemed an accessible
      guestroom, a Standard Roll-In Type Shower Compartment is not provided. This is in
      violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
      §36.304. This condition made it difficult for the plaintiff to access the facility.

             n.       In the accessible guestroom bathroom, which hotel deemed an accessible
      guestroom, the shower unit in the shower is out of reach. This is in violation of section
      806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
      made it difficult for the plaintiff to access the facility.

              o.       In the accessible guestroom bathroom, which hotel deemed an accessible
      guestroom, the shower spray unit in the shower does not have an on/off control with a
      non-positive shut-off. This is in violation of section 806.2.4 of the 2010 Standards for
      Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
      access the facility.



                                                5
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 6 of 11 PageID #: 6




              p.         In the accessible guestroom bathroom, which hotel deemed an
      accessible guestroom, a maneuvering clearance is not provided for a person in a
      wheelchair to exit the bathroom. This is in violation of section 404.2.4 of the 2010
      Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult the
      plaintiff to exit the facility.

              q.     In the accessible guestroom, which hotel deemed an accessible
      guestroom, the closet rod is out of reach to a person in a wheelchair. This is in violation
      of section 811.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
      condition made it difficult the plaintiff to access the facility.

              r.       In the accessible guestroom, which hotel deemed an accessible
      guestroom, a clear floor space is not provided to maneuver in and out of the closet. This
      is in violation of section 811.2 of the 2010 Standards for Accessible Design: 28 CFR
      §36.304. This condition made it difficult the plaintiff to access the facility.

              s.     In the accessible guestroom, which hotel deemed an accessible
      guestroom, the window controls require tight grasping, pinching, or twisting of the wrist
      to operate. This is in violation of sections 309 and 806 of the 2010 Standards for
      Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
      access the window controls.

               t.        In the accessible guestroom, which hotel deemed an accessible
      guestroom, access to the HVAC is not provided. This is in violation of sections 308 and
      309 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made
      it difficult the plaintiff to access the facility.

              u.        In the accessible guestroom, which hotel deemed an accessible
      guestroom, items in the guestroom and bathroom are out of reach to a person using a
      wheelchair. This is in violation of sections 306, 308, 806 and 811 of the 2010 Standards
      for Accessible Design: 28 CFR §36.304. This condition made it difficult for the Plaintiff
      to use the facilities.

              v.       In the hotel’s accessible toilet room, the signage on the door is out of
      reach to a person in a wheelchair. This is in violation of section 703.4.1 of the 2010
      Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
      the plaintiff to access the facility.

             w.       In the hotel’s accessible toilet room, the pipes underneath the lavatory



                                               6
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 7 of 11 PageID #: 7




      are exposed. This is in violation of section 606.5 of the 2010 Standards for Accessible
      Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
      facility.

              x.        In the hotel’s accessible toilet room, a projecting object is
      inappropriately spaced above the rear grab bar. This is in violation of section 609.3 of
      the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
      difficult for the plaintiff to access the rear grab bar.

              y.        In the hotel’s accessible toilet room, the toilet paper dispenser is
      positioned behind the water closet. This is in violation of section 604.7 of the 2010
      Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
      the plaintiff to access the rear grab bar.

              z.         In the hotel’s accessible toilet room, a maneuvering clearance by the
      door is not provided. This is in violation of section 404.2.4 of the 2010 Standards for
      Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
      exit the facility.

              aa.      In the hotel’s accessible toilet room, the soap dispenser, paper towel
      dispenser and the toilet seat cover dispense are out of reach to a person in a wheelchair.
      This is in violation of sections 308 and 603.4 of the 2010 Standards for Accessible
      Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
      items in the facility.

               bb.   A clear floor space is not provided to a person in a wheelchair to access
      the dryer. This is in violation of section 305 of the 2010 Standards for Accessible
      Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
      facility.

              cc.     A maneuvering clearance is not provided to access the dryer. This is in
      violation of section 404.2.4 of the 2010 Standards for Accessible Design: 28 CFR
      §36.304. This condition made it difficult for the plaintiff to use the facility.

             dd.      The hotel does not provide the required amount of compliant accessible
      guest rooms, and the accessible rooms are not dispersed among the various classes of
      accommodations. This is in violation of section 224 of the 2010 Standards for
      Accessible Design: 28 CFR §36.304. This denies to Plaintiff the full and equal
      opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1)



                                               7
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 8 of 11 PageID #: 8




               ee.     The accessible features of the facility are not maintained, creating
       barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


       9.      The foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

Design, as adopted by the U.S. Department of Justice.

       10.      The discriminatory violations described in paragraph 8 are not an exclusive list of

the Defendant=s ADA violations. Plaintiff requires the inspection of the Defendant=s place of

public accommodation in order to photograph and measure all of the discriminatory acts

violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

individuals similarly situated, have been denied access to, and have been denied the benefits of

services, programs and activities of the Defendant=s buildings and its facilities, and have

otherwise been discriminated against and damaged by the Defendant because of the Defendant=s

ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated will

continue to suffer such discrimination, injury and damage without the immediate relief provided

by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff

requires an inspection of the Defendant=s place of public accommodation in order to determine

all of the areas of non-compliance with the Americans with Disabilities Act.

       11.     Defendant has discriminated against the individual Plaintiff by denying her access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. ' 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to




                                                 8
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 9 of 11 PageID #: 9




afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       12.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

Plaintiff has retained the undersigned counsel and is entitled to recover attorney=s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. ' 12205 and 28 CFR 36.505.

       13.     Defendant is required to remove the existing barriers to the physically disabled

when such removal is readily achievable for its place of public accommodation that have existed

prior to January 26, 1993, 28 CFR 36.304(a); in the alternative, if there has been an alteration to

Defendant=s place of public accommodation since January 26, 1992, then the Defendant is

required to ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant=s facility is one which was designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant=s facility must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       14.     Notice to Defendant is not required as a result of the Defendant=s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.




                                                 9
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 10 of 11 PageID #: 10




        15.     Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to require the Defendant to alter THE RAMADA

 MIDDLETOWN HOTEL to make those facilities readily accessible and useable to the Plaintiff

 and all other persons with disabilities as defined by the ADA; or by closing the facility until such

 time as the Defendant cures its violations of the ADA. The Order shall further require the

 Defendant to maintain the required assessable features on an ongoing basis.


        WHEREFORE, Plaintiff respectfully requests:

                a.      The Court issue a Declaratory Judgment that determines that the

        Defendant at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq.

                b.      Injunctive relief against the Defendant including an order to make all

        readily achievable alterations to the facility; or to make such facility readily accessible to

        and usable by individuals with disabilities to the extent required by the ADA; and to

        require the Defendant to make reasonable modifications in policies, practices or

        procedures, when such modifications are necessary to afford all offered goods, services,

        facilities, privileges, advantages or accommodations to individuals with disabilities; and

        by failing to take such steps that may be necessary to ensure that no individual with a

        disability is excluded, denied services, segregated or otherwise treated differently than

        other individuals because of the absence of auxiliary aids and services, and to require the

        institution of a policy that requires Defendant to maintain its accessible features.

                c.      An award of attorney=s fees, costs and litigation expenses pursuant to 42

        U.S.C. ' 12205.

                d.      Such other relief as the Court deems just and proper, and/or is allowable



                                                 10
Case 1:20-cv-00321-MSM-PAS Document 1 Filed 07/23/20 Page 11 of 11 PageID #: 11




        under Title III of the Americans with Disabilities Act.



  Dated: July 22, 2020                        Respectfully submitted,


                                              /s/ Kensley R. Barrett
                                              Kensley R. Barrett, Esq. (#8657)
                                              Law Office of Kensley R. Barrett, Esq., Inc.
                                              127 Dorrance Street
                                              Penthouse
                                              Providence, RI 02903
                                              401-380-6724
                                              Email: ken@krbarrettlaw.com
                                              and
                                              Lawrence A. Fuller, Esq., pro hac vice pending
                                              FULLER, FULLER & ASSOCIATES, P.A.
                                              12000 Biscayne Blvd., Suite 502
                                              North Miami, FL 33181
                                              (305) 891-5199
                                              (305) 893-9505 - Facsimile
                                              Lfuller@fullerfuller.com

                                              Counsel for Plaintiff Helen Swartz




                                                11
